Citation Nr: 0518866	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  96-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a low and mid back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from October 1983 to October 1995.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1996 rating decision by the Winston-Salem, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
part, granted service connection for a back disorder, and 
assigned a 10 percent rating.  In June 2000 the RO increased 
the rating to 40 percent (effective from the grant of service 
connection).  In October 2002, the veteran testified at a 
Travel Board hearing before the undersigned.  In July 2003, 
the case was remanded for additional development.  In 
December 2004, the RO granted service connection for 
bilateral sciatic nerve radiculopathy, rated noncompensable.  
The veteran did not express disagreement with this rating, 
and that matter is not before the Board.


FINDING OF FACT

Since the grant of service connection for mid and low back 
disability, the veteran has had pronounced thoracic 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's service 
connected mid and low back disability throughout the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5293 (in effect prior to September 23, 
2002); Code 5293 (effective September 23, 2002); Code 5243 
(effective September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In July 2003, the Board remanded this matter, 
in part, to specifically ensure compliance with the VCAA's 
enhanced notice requirements.  The Board finds that the 
mandates of the VCAA are met.  

The claim has been considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim in letters dated in July 2003 and 
March 2004.  These letters informed the veteran of his and 
VA's responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish this claim.  The letters, the rating decision in 
May 1996, the statement of the case (SOC) dated in July 1996, 
the Board Remand in July 2003, and supplemental statements of 
the case (SSOCs) in June 2000, August 2001, and December 
2004, all notified the veteran of applicable laws and 
regulations (including revised provisions for rating his 
service-connected spinal condition), of what the evidence 
showed, and why his claim for increase has not been granted 
to his satisfaction.  Notice on the "downstream" issue of 
an initial increased rating was properly provided via SOC.  
See VAOPGCPREC 8-2003 (Dec. 2003).  

Regarding notice content, while the veteran was not advised 
verbatim to submit any evidence or information he may have 
pertaining to his appeal, through the July 2003 and March 
2004 letters, and additional correspondence noted above, he 
was asked to identify or submit any additional medical 
evidence which may support the claim, advised of the type of 
evidence that was needed to submit to establish his claim, 
and asked to assist in obtaining any outstanding medical 
records or any other evidence or information supporting the 
claim.  This is equivalent to advising him to submit anything 
pertinent.  He is not prejudiced by the Board's proceeding 
without any further notice; he has been notified of 
everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  In a July 2003 remand, the 
Board directed the RO to ensure compliance with all notice 
and assistance requirements set forth in the VCAA.  This has 
been done.  The veteran has not identified any pertinent 
evidence outstanding.  VA arranged for examinations, 
including in December 2004 pursuant to the Board's July 2003 
remand.  VA's notice and assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The report of a February 1995 Medical Board shows that the 
veteran injured his back during service.  He was seen in 
neurosurgery in January 1994 with complaints including 
bilateral lower extremity pain, with tingling and coldness.  
Evaluation revealed that a T7-T8 herniated nucleus pulposus 
was causing these symptoms, and early myelopathy.  In July 
1994, he underwent right T7-T8 costotransversectomy and 
partial diskectomy.  After the surgery he continued to have 
mid thoracic back pains and minimal sensation in the soles of 
his feet when walking.  The opinion of the Medical Board was 
that the veteran's condition interfered with the reasonable 
performance of his assigned duties, and he was referred to 
the reviewing authority for a fitness for duty determination.  
He remained on profile until he was discharged for disability 
in October 1995.  His September 1995 orders indicated that he 
was to be placed on the temporary disability retired list.

On November 1995 disability determination evaluation, the 
diagnoses included low back pains secondary to thoracic post-
costotransversectomy.

Range of motion testing of the lumbosacral spine on VA 
general examination in February 1996 revealed that the 
veteran had forward flexion to 80 degrees, extension backward 
to 30 degrees, right and left lateral flexion to 35 degrees, 
and rotation bilaterally to 30 degrees.  He reported pain in 
the low lumbosacral area.  On VA neuropsychiatry examination 
in February 1996, it was noted that the veteran had been in a 
great deal of pain since the July 1994 surgery on his spine.  
The examiner found decreased sensation to light touch and 
pinprick from the mid-thoracic area distally.  

In his May 1996 notice of disagreement, the veteran reported 
that his thoracic back injury was the sole reason for his 
medical retirement from the Air Force.  The veteran stated 
that he could not stand to take a shower, and could not ride 
in a car for more than 10 minutes without a definite increase 
in pain in his back and down both legs.  He had difficulty 
sitting and standing.  He reported that additional test 
reports and medical records were available that were not 
considered in the latest VA evaluation of his condition.

In a letter received at VA in June 1996, the veteran 
described his injury in service and surgeries.  He stated 
that he could not work due to the back problem, and could not 
even walk without a cane.

A June 1996 VA outpatient treatment record shows that the 
veteran was seen for complaints of increasing symptoms, 
including back pain and numbness and tingling in the legs and 
feet.  The examiner noted that the veteran has had 
progressive weakness and pain in both legs since the surgery 
at T7-8, and that he walked with a cane.  The impression was 
rule out progressive myelopathy secondary to HNP.  MRI and 
neurosurgical consultation were ordered.

In a statement on his August 1996 VA Form 9, the veteran 
indicated that his condition was getting worse.  He reported 
that he had a loss of stability of the spine and could not 
stand up without falling back down.  

In November 1996 a cane and a motorized wheelchair were 
prescribed.

In January 1997 the veteran was awarded disability benefits 
by the Social Security Administration from September 1995, 
based on disabilities including back problems, depression and 
chronic pain syndrome.

In a January 1997 statement, the veteran reported that 
physicians told him that his condition will worsen and that 
no further surgeries will help.  He reported that he had been 
using a wheelchair and carts when available.   

A March 1997 outpatient treatment record reflects that the 
veteran's reflexes were active and equal and that he had no 
muscle atrophy.  The examiner was not of the opinion that a 
motorized wheelchair should be provided.  Another opinion was 
suggested.

The diagnoses on April 1997 MRI of the back included 
radicular low back pain in a S1 distribution without MRI 
evidence of disk herniation, as well as residual mid-thoracic 
back pain status post T7/8 herniated nucleus pulposus and 
T7/8 discectomy.  The examiner noted that further evaluation 
by CT myelogram of both the thoracic and lumbar spine to 
evaluate for a nerve root compression not evident on MRI 
might be beneficial.

On VA examination in December 1997, it was noted that the 
veteran had a loss of feeling in his left lower extremity, 
severe limitation of motion and back pain.  He stated that 
with Canadian crutches, he could walk around his house two 
times a day.  On physical examination, straight leg raising 
was essentially impossible.  Palpation of the back revealed 
tenderness in the paravertebral muscle area from the cervical 
spine to the lumbosacral spine to the S1 area bilaterally.  
There was some tenderness in the right sciatic notch, and the 
veteran reported complaints of pain that radiated to both 
lower extremities.  Range of motion testing revealed that 
extension was limited to 12 degrees; flexion was limited to 
35 degrees; lateral motion was to 16 degrees left, and 14 
degrees right.  Rotation was to 42 degrees to the left and 38 
degrees to the right.  The examiner noted that the veteran 
used Canadian crutches to walk in the building.  The veteran 
had decreased right ankle reflex, which was very slow in the 
relaxation phase.  The left ankle reflex was quite normal.  
The diagnoses included dorsal spine herniated nucleus 
pulposus, postop, with marked limitation of motion and 
lumbosacral spine disability with marked limitation of 
motion.  The examiner noted that an order for an electric 
wheelchair was proper because of the severity of the 
veteran's condition.

The veteran was admitted to a VA facility in September 1998 
with low back pain and difficulty walking.  On the September 
1998 report of examination, the examiner noted the veteran's 
complaints of lower back pain, difficulty in walking, and 
numbness and tingling in the lower extremities.  The 
veteran's lower extremities appeared weak.  There was 
numbness and tingling when the veteran stood up and walked, 
but the symptoms subsided when he was lying down.  Motor 
system review revealed normal tone and no atrophy in muscles 
of the lower extremities.  Deep tendon reflexes were 2+ in 
the lower extremities.  Plantar response on both sides were 
flexor and there were two beats of clonus noted on both 
sides, which the examiner stated could hardly be called 
clonus.  Examination of sensations did not reveal any sensory 
level.  The spine appeared normal with a well-healed scar.  
Marked tenderness was noted in the lower lumbar area.  The 
impressions were lower back pain, rule out lumbar disc 
degenerative disease and history of spinal compression 
syndrome related to thoracic disc atrophy, status post 
discectomy and removal of the ribs.

At the October 2002 hearing, the veteran reported mid and low 
back pain with continuous pain and numbness running down both 
legs.  He testified that he had not been able to work since 
he was medically retired from the military.  He reported 
difficulty walking and indicated he relied on crutches.  The 
veteran stated that he had spasms in the mid back twice 
daily.  He testified that he did not receive treatment for 
back problems because he was told that there was nothing else 
doctors could do.  

On VA examination of the peripheral nerves in December 2004, 
it was noted that the veteran could stand on his toes and 
heels slowly.  Romberg was borderline.  He used two canes 
while standing.  He could forward flex approximately 90 
degrees and could move laterally approximately 25 degrees in 
each direction.  Extension was to approximately 15 degrees.  
Strength of the quadriceps, anterior tibials, peroneals, 
hamstrings, gastrocs, and toe muscles were all normal.  
Reflexes at the knee and ankle were symmetric and active.  
Babinski signs were absent.  Traced figures and vibration 
were normal in all extremities.  Joint sense was slightly 
slow in the feet.  The examiner noted that range of motion 
was influenced by pain, weakness, fatigue and lack of 
endurance.  The neurologic conclusions were as follows:  
"Mid thoracic spine and diffuse lower extremity pain with 
abrupt onset in bed in 1993, postoperative thoracic disk 
surgery.  Now he has a wide base with modest decrease in 
lumbar movements and a slight loss of joint sense in his 
toes."  

On VA spine examination in December 2004, medical history 
included subjective complaints of pain starting at the 
occiput of the head extending to the neck, the upper back, 
the lower back, radiating into both lower extremities, and 
posteriorly to the ankles.  Also noted were body weakness, 
stiffness of the spine, fatigability, and lack of endurance.  
It was noted that the veteran was not receiving treatment for 
the condition at this time, that he had no flare-ups, and 
that he used crutches.  Physical examination revealed mild 
tenderness from the cervical spine to the lumbosacral spine 
at the S1 area, bilaterally.  Examination of the lumbosacral 
spine revealed that straight leg raising was to 45 degrees on 
the right and to 42 degrees on the left.  On range of motion 
studies extension was to 12 degrees; flexion was to 46 
degrees; lateral flexion was to 20 degrees, left and 22 
degrees, right; and rotation was to 45 degrees to the right 
and to 46 degrees to the left.  The examiner noted that the 
veteran's muscles were in spasm from the upper back to the 
lower back.  Very fast ankle reflexes were noted bilaterally.  
The examiner stated that the veteran had been incapacitated 
due to his back since he was discharged from service for this 
condition.  The diagnoses included postoperative thoracic 
spine discectomy, T7-T8, with residuals, low back strain with 
bilateral radiculopathy in the sciatic nerve, and muscle 
spasm of the entire spine.

III.  Legal Criteria and Analysis

Legal Criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The current appeal arose from the initial rating assigned 
with the grant of service connection for the low back 
disorder.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon the grant of 
service connection, and indicated that in the latter 
situation "staged" ratings were for  consideration.  

During the pendency of this appeal the criteria for rating 
intervertebral disc syndrome and disabilities of the spine, 
generally, were revised (effective September 23, 2002 and 
September 26, 2003, respectively).  From their effective 
date, the veteran is entitled to ratings under the revised 
criteria.  

The rating criteria that were in effect prior to September 
23, 2002, provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief warranted a 60 percent rating.  A 
40 percent rating was warranted when the intervertebral disc 
syndrome was severe, with recurring attacks, and only 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (in effect 
prior to September 23, 2002).  

Effective September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or 
by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher rating.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.    

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  The revised criteria provide that the 
following General Rating Formula for Diseases and Injuries of 
the Spine is to be used for evaluating diseases and injuries 
of the spine under diagnostic codes 5235 to 5243 (unless a 
rating for intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes results in a higher rating), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40



Analysis
Medical records since service reflect that the veteran's 
residuals of low and mid back injury (T7-T8 herniated nucleus 
pulposus), status post thoracic diskectomy and partial rib 
removal, have been consistently manifested by pain at the 
herniated disc, myelopathy, decreased sensation distal to the 
mid-thoracic area and in the lower extremities, difficulty 
walking (with cane or crutches necessary), back pain, 
numbness and tingling in the legs and feet, progressive 
weakness in both legs, and back spasm.  On VA examination in 
December 1997, the examiner stated that straight leg raising 
was impossible and that right ankle reflex was very slow.  
While findings on VA examinations in December 2004 indicated 
that the veteran could perform straight leg raising to 
between 40 and 45 degrees and had active and symmetric 
reflexes in the lower extremities, they also showed muscle 
spasm over the entire back, radiculopathy in the sciatic 
nerve, and loss of joint sensation in the toes.  

The Board finds that it is reasonably shown that from the 
date of grant of service connection, the veteran's service 
connected back disability has been manifested by pronounced 
thoracic intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Consequently a 60 percent 
rating is warranted from the award of service connection 
under 38 C.F.R. § 4.71a, Code 5293 (in effect prior to 
September 23, 2002).  As the medical records do not show 
improvement to the extent that pronounced disc disease is no 
longer shown, "staged' ratings are not warranted.

What remains for consideration is whether a still higher 
rating is warranted, including under the intervening rating 
schedule revisions (from their effective dates).  Prior to 
September 23, 2002, a rating a rating in excess of 60 percent 
for spine disability required unfavorable ankylosis of the 
entire spine.  Ankylosis has not been shown.  The revisions 
effective September 23, 2002 introduced ratings based on 
incapacitating episodes.  However, the maximum rating on that 
basis is 60 percent.  Consequently rating under those 
criteria would not result in further increase in the rating.  
[Notably, the veteran has not disagreed with the ratings for 
sciatic nerve neuropathy.]  Under the criteria currently in 
effect (from September 26, 2003), a rating in excess of 60 
percent still requires unfavorable ankylosis of the entire 
spine.  Consequently no criteria, previous or revised, 
provide for a schedular rating in excess of 60 percent based 
on findings shown. 

As the veteran has been awarded a total rating based on 
individual unemployability, an extraschedular rating based on 
factors such as marked interference with employment is not 
for consideration.    


ORDER

A 60 percent rating is granted for the veteran's service 
connected disability of the spine, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


